*461Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered September 6, 2001, convicting him of murder in the second degree, manslaughter in the second degree, attempted robbery in the first degree (two counts), and attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his convictions is unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). The defendant conceded that while holding a shotgun to the victim he told him to “empty his pockets.” Moreover, two eyewitnesses testified that a codefendant placed his hand in the deceased’s pocket. This was sufficient evidence from which the jury could conclude that the defendant acted with larcenous intent (see People v Bracey, 41 NY2d 296, 300-301 [1977]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The contentions raised in the defendant’s supplemental pro se brief either are unpreserved for appellate review or without merit. Luciano, J.P., Mastro, Spolzino and Skelos, JJ., concur.